PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
LAURENT, HERV    
Application No. 15/505,591
Filed: 22 Feb 2017
For: Device for vacuum-packing a product in an airtight container in order to keep the product fresh longer
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
July 21, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of January 16, 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  The three (3) month of extension of time pursuant to the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the date of abandonment of this application is July 17, 2020.  A Notice of Abandonment was mailed on April 26, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a 1st Request for Continued Examination (RCE) and the RCE fee of $340.00, Amendment, claims, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay. 

As the Power of Attorney was only recently given to the petitioner, it is not apparent whether the statement of unintentional delay was signed by a person who would have been in a position of knowing that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Nevertheless, in accordance with 37 CFR 11.18, the statement is accepted as constituting a certification of unintentional delay.  However, in the event that petitioner has no knowledge that the delay was unintentional, petitioner must make such an inquiry to ascertain that, in fact, the delay was unintentional.  If petitioner discovers that the delay was intentional, petitioner must notify the Office.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 1796 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 

/Irvin Dingle/
Irvin DingleLead Paralegal Specialist, OPET